DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection Withdrawn
The rejection of claims 1-35, 42 and 43 under 35 U.S.C. 103 is withdrawn in view of applicants’ arguments and amendments.
The declaration under 37 CFR 1.132 filed 11/08/2021 is sufficient to overcome the rejection of claim1-35, 42 and 43 under 35 U.S.C. 103.

Rejoinder
Claims 1-7, 10-13, 22-35, 42-46 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 36-41, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/14/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone interview with MaCharri Vorndran-Jones on 01/26/2022.

Claim 4 has been amended as follows:
4. (Currently Amended) A pharmaceutical composition as claimed by Claim 
	

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
A pharmaceutical composition comprising tirzepatide, NaCl at a concentration of 6.2 mg/ml to 9.5 mg/ml and dibasic sodium phosphate and the method of use is novel and non-obvious.

The ‘833 patent does not teach a composition comprising tirzepatide and does not teach the addition of NaCl at a concentration from 6.2 mg/ml to 9.5 mg/ml. 
The instant inventions showed unexpected results with formulations comprising tirzepatide and 8.8 mg/ml NaCl exhibiting enhanced long-term stability at a two-month time point. With regards to other incretin compounds, the declaration submitted by applicants showed formulations comprising other incretin compounds exhibited reduced stability with NaCl.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-7, 10-13, and 22-46 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Patent Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615